DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

                                            Claim Amendments
2.	The amendment filed March 8, 2021 has been entered. Claims 30 and 31 have been amended. Claims 4, 6, 11-14, 16-17, 19, 21, 23-27, 29, 32-35, 39, 43-44, and 49-52 are cancelled. Claims 36-38, 40-42, 45-48 and 53-55 are withdrawn from consideration. Claims 1-3, 5, 7-10, 15, 18, 20, 22, 28, 30-31 and 56-64 are under consideration in this Office Action.


Withdrawal of Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments and arguments: 
a) The rejection of claims 1-3, 5, 7-10, 30-31, and 56-64 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keyhani et al., in view of Leung et al., and Liu et al; and 
b) The rejection of claims 8, 15, 18 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al., in view of Leung et al., and Liu et al., as 

New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 5, 7-10, 30-31, and 56-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raederstorff et al., (CN 101594859 published Dec 2009; priority to Nov 2006 however US Patent 8,680,147 provides an English translation) and Oh et al., Vol. 2012, Article ID 781375, 13 pages) in view of Liu et al., (‘IgE, Mast Cells, And Eosinophils In Atopic Dermatitis’. Clin. Reviews in Allergy and Immunl. 2011. Vol. 4; pages 298-310).

Raederstorff et al., teach a method for treatment of an inflammatory disorder in animals including humans, said inflammatory disorder selected from the group consisting of an inflammatory joint disorder and an inflammatory skin condition, said method comprising the step of administering an effective amount of carnosic acid-12-methyl ether to animals including humans, which are in need thereof [claim 1]. 
Thus, carnosic acid 12-methyl ether can use treatment or prevention of inflammatory skin conditions and/or inflammatory dermatosis disease Term " inflammatory dermatosis disease " comprises the inflammatory diseases of skin, and for example contact dermatitis [especially diaper district dermatitis], atopic dermatitis, xerosis, eczema, rosacea, seborrhea, psoriasis, neurodermatitis, acne.
The effective dose of carnosic acid 12-methylether in the present composition can be according to known factors vary, like physiologic character and the mode of administration and the approach of concrete compositions; Receiver's age, health and body weight; The nature and extent of symptom; The treatment kind of coexistence; Therapeutic frequency; And desired effects, and said effective dose can use routine test to confirm by the expert of this area, or use common consideration decision about preparation. Orally administered composition, and medicine, cosmetics or dermatological compositions can be oral or topical compositions. The pharmaceuticals may be in any form that is suitable for administering to the animal body including the 
Therefore, Raederstoff et al., teach a method for treating dermatitis which arises from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a carnosic acid therapeutically effective and inherently capable of inhibiting Staphylococcus delta toxin; however Raederstoff et al., do not specifically state that dermatitis is a staphylococcal disorder, arising from mast cell-mediated cytokine release or mast cell degranulation.

Oh et al., teach Carnosic acid (CA) is a diterpene compound exhibiting antioxidative, anticancer, anti-angiogenic, anti-inflammatory, anti-metabolic disorder, and hepatoprotective and neuroprotective activities. CA is isolated from the fresh leaves of Rosmarinus officinalis L [Introduction]. This compound has multi-potential pharmacological properties is not yet well understood. Although the molecular target of CA has not been fully identified, CA’s antioxidative activity, activation of peroxisome proliferator-activated receptor gamma, and 5-lipoxygenase inhibition are regarded as major mechanisms of its multifunctional pharmacology [Introduction].  
In this study, the effect of CA on various skin inflammatory responses and its inhibitory mechanism were examined [abstract].  CA arrested the growth of dermatitis-inducing Staphylococcus aureus. Figure 3 Effect of CA on the degranulation of RBL-2H3 mast cell line.  Most serious skin inflammation is caused by infection with various microorganisms including Staphylococcus aureus [Results and Discussion]. Therefore, the ability of CA to modulate bacterium-induced inflammatory responses and to directly S. aureus. This implies that CA has an additional merit in that it directly kills microorganisms responsible for skin inflammation [Results and Discussion]. CA was shown to suppress the inflammatory response at the transcription level. CA also blocked the nuclear translocation of nuclear factor (NF)-κB and its upstream signaling including Syk/Src, phosphoinositide 3-kinase (PI3K), Akt, inhibitor of κBα (IκBα) kinase (IKK), and IκBα for NF-κB activation. Kinase assays revealed that Syk could be direct enzymatic target of CA in its anti-inflammatory action. Specifically, the mRNA levels of the genes encoding iNOS, COX-2, and TNF-α were remarkably reduced by CA exposure. CA treatment diminished a series of Src, Syk, p85/PI3K, PDK1, and Akt phosphorylation events for the activation of IKK, suggesting that the target of CA could be enzyme(s) activated at early time points in the inflammatory signaling cascade [Results and Discussion]. Therefore, CA is an anti-inflammatory drug against skin inflammatory responses with Src/NF-κB inhibitory properties [abstract].  
Liu teaches dermatitis is a skin inflammation disease (abstract). Liu discloses wherein the dermatitis is atopic dermatitis (AD) (abstract).  Liu teaches that skin inflammation arises from mast cell mediated cytokine release (association of mast cell activation and atopic dermatitis is supported by the high expression of the cytokines IL-4 and IL-13 of mast cells in AD skin (skin inflammation arises from mast cell mediated cytokine release); page 303, column 2, paragraph 3 to page 304, column 1, paragraph 2, column 2, paragraph 1, paragraph 4). Liu discloses wherein the skin inflammation arises from mast cell degranulation (intensive degranulation of mast cells is often 
It is noted that claims 3, 5, 9, 10, 58, 61 and 64 do not actively recites any additional steps for performing the method of treatment. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time of the invention when Raederstoff et al., teach a method for treating dermatitis which arises from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a carnosic acid therapeutically effective and inherently capable of inhibiting Staphylococcus delta toxin wherein Oh et al., similarly teach carnosic acid is known treat Staph infections and dermatitis and Liu teach that dermatitis is a staphylococcal disorder arises from mast cell-mediated cytokine release or mast cell degranulation. Additionally, the association between dermatitis, Staphylococcus and mast cells is taught by Oh et al., and Liu. Moreover, Carnosic acid is capable of inhibiting Staphylococcus delta toxin. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously . The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 
One of ordinary skill in the art would have a reasonable expectation of success by to have administered carnosic acid, a compound capable of inhibiting Staphylococcus delta toxin, already known to treat skin inflammatory diseases, dermatitis and Staph infections. Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating inflammation in an individual where there is no change in any respective function of the compound that inhibits Staphylococcus delta toxin; thus the method would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Accordingly, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
5.	Claims 1-3, 7-10, 15, 18, 56-58 and 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cogen et al., (PLOS One Jan 2010, Vol 5. Issue 1, e8557, pages 1-7) in view of Colijee et al., (WO 2012/031260).
The claims are drawn to a method for treating a staphylococcal disorder arising from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a compound therapeutically effective in inhibiting Staphylococcus delta toxin.
Cogen et al., teach Staphylococcus epidermidis Antimicrobial δ-Toxin (Phenol-Soluble Modulin-γ) Cooperates with Host Antimicrobial Peptides to Kill Group A Streptococcus.  S. epidermidis δ-toxin (PSMγ) is normally present in the epidermis and sparsely in the dermis of human skin using immunohistochemistry. Synthetic δ-toxin interacted with neutrophil extracellular traps (NETs) and colocalized with cathelicidin while also inducing NET formation in human neutrophils. The physico-chemical properties of the S. epidermidis PSM, δ-toxin, is comparable to those properties of the Staphylococcus aureus δ-toxin [Abstract]. The peptides are similarly α-helical and form complexes, yet the S. aureus δ-toxin, unlike the S. epidermidis δ-toxin, lacks antimicrobial activity {[Introduction].  Antimicrobial peptides (AMPs) have been shown to be important in multiple cell types, including, but not limited to, macrophages, neutrophils, mast cells, and epithelial cells such as skin keratinocytes. Pathogens come into contact with AMPs via host secretory mechanisms and phagocytosis. In addition, it has recently been suggested that microbes can also be killed by binding to insoluble released nucleic acids, histones and associated with AMPs. This structure can be 
Finally, in a mouse wound model, GAS survival was reduced (along with Mip-2 cytokine levels) when the wounds were pretreated with δ-toxin. Thus, these data suggest that S. epidermidis–derived δ-toxin cooperates with the host-derived antimicrobial peptides in the innate immune system to reduce survival of an important human bacterial pathogen [abstract]. Cogen et al., showed that PSMs may contribute to whole blood and neutrophil killing of GAS, and sought to determine if PSMs present in a wound could have a similar protective effect against bacteria, we utilized a mouse wound model. δ-toxin or PBS control was added to 4 mm full-thickness fresh mouse wounds [δ-Toxin Reduces GAS Survival and Inflammation in Mouse Wounds]. Cogen et al., utilized a mouse wound model. δ-toxin or PBS control was added to 4 mm full-thickness fresh mouse wounds. After only 30 minutes, GAS was added to the wounds to mimic an infected wound. After 18 hours, the infected wounds and surrounding fascia were harvested. GAS survival was significantly decreased in mouse wounds pretreated with δ-toxin. See Figure 5a. Thus Cogen et al., teach a method for treating a skin inflammation and staphylococcal infection arising from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a compound therapeutically effective in inhibiting Staphylococcus delta 
Coljee teach the compound is an anti-delta toxin antibody or antigen binding fragment thereof (paragraphs [0007], [0008], [0066]. Coljee teach the antibody or antigen binding fragment thereof is a humanized antibody, a chimeric antibody, a hybrid antibody, a single-chain antibody (paragraph [0025]), a single chain Fv antibody, an Fab antibody (paragraph [0025]), an Fab' antibody (paragraph [0025]), an (Fab')2 (paragraph [0025]), a diabody, or an antigen-binding fragment of a monoclonal antibody. Coljee discloses wherein the antibody or antigen binding fragment thereof binds a carboxy-terminal region or an N-terminal region of delta toxin (antibody that binds S. aureus delta-toxin comprises CDR1, CDR2 and CDR3 of heavy chain amino acid sequence (antibody binds an N-terminal region of delta toxin); paragraph [0066]).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time of the invention, to have modified Cogen et al., by providing a compound that is an anti-delta toxin antibody or antigen binding fragment thereof, as disclosed by Coljee, in order to bind Staphylococcus aureus strains and treat skin inflammatory issues and Staph infections.  Furthermore, one of ordinary skill in the art, at the time of the invention, could have modified Cogen et al., by providing an antibody that binds an N-terminal region of delta toxin, as taught by Coljee, because of the effective development of a compound that binds to the hypervariable region of S. aureus delta toxin with specificity for neutralizing the toxin within the host (Coljee; paragraph [0011]).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating skin inflammation in an individual where there is no change in any respective function of the compound that inhibits Staphylococcus delta toxin; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Accordingly, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
6.	Applicant’s arguments, filed March 8, 2021 with respect to the rejections under 
over Keyhani et al., Leung et al., Liu et al; and Colijee et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Raederstorff et al., Oh et al., and Cogen et al.  Raederstorff et al., and Oh et al., teach treatment of dermatitis, a staphylococcal disorder arising from mast cell-mediated 


Maintained Grounds of Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5, 7-10, 30, 56-62 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al., (WO 2010/051296 published May 2010) in view of Leung et al., (J of Allergy and Clin Immunol. Sept. 1999; pages S99-S108) and Liu et al., (‘IgE, Mast Cells, And Eosinophils In Atopic Dermatitis’. Clin. Reviews in Allergy and Immunl. 2011. Vol. 4; pages 298-310).

The claims are drawn to a method for treating a staphylococcal disorder arising from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a compound therapeutically effective in inhibiting Staphylococcus delta toxin.
Gao et al., teach once-daily controlled-release formulation of diacerein for treating inflammatory or autoimmune diseases or their complications, with reduced adverse side effects and methods of treating diseases [abstract].  Diacerein can be used for treating inflammatory or autoimmune diseases, such as psoriasis, scleroderma, atopic dermatitis. Dermal conditions that may be treated include those given above, and 
Therefore, Gao et al., teach a method for treating dermatitis and atopic dermatitis arising from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a diacerein compound therapeutically capable of inhibiting Staphylococcus delta toxin. However, Gao et al., does not state that the atopic dermatitis is a staphylococcal disorder arising from mast cell mediated cytokine release or mast cell degranulation.
Leung et al., teach the pathogenesis of atopic dermatitis (AD) and examines the cellular and immunologic mechanisms underlying AD as well as the potential role of microbial superantigens in the pathogenesis of AD [abstract].  Experimental models suggest the participation of specific mechanisms of inflammation, it should be emphasized that an analysis of the AD skin lesion does not allow simple classification discretely into an IgE-mediated LPR or a T-cell–mediated immune reaction. Thus in all likelihood, the mononuclear cell infiltrate in the AD skin lesion reflects a combination of both IgE-dependent mast cell/basophil degranulation and TH2 cell-mediated responses elicited during acute exposures to superantigens [S103]. Furthermore, we have observed that when bacterial toxins with superantigenic activity are used to stimulate T cells. Thus the nature of the antigen, the cytokine milieu in which the immune responses occurs, and the location of the response all contribute to the regulation of CLA. This observation is relevant in patients with AD who are heavily colonized with Staphylococci Staphylococcus aureus colonization and infection to the severity of AD. S aureus is found in more than 90% of AD skin lesions.  Recent studies suggest that one strategy by which S aureus exacerbates or maintains skin inflammation in AD is by secreting a group of toxins known to act as superantigens, which stimulate marked activation of T cells and macrophages (Table V). See Table V for evidence for the role of staphylococcal superantigens in atopic dermatitis. These investigators concluded that superantigens may induce an atopic process in the skin [S105]. AD skin is colonized with superantigen-producing S aureus, which enhances skin inflammation. Therefore Leung et al., atopic dermatitis, a staphylococcal disorder arising from mast cell-mediated cytokine release.
Liu teaches dermatitis is a skin inflammation disease (abstract). Liu discloses wherein the dermatitis is atopic dermatitis (AD) (abstract).  Liu teaches that skin inflammation arises from mast cell mediated cytokine release (association of mast cell activation and atopic dermatitis is supported by the high expression of the cytokines IL-4 and IL-13 of mast cells in AD skin (skin inflammation arises from mast cell mediated cytokine release); page 303, column 2, paragraph 3 to page 304, column 1, paragraph 2, column 2, paragraph 1, paragraph 4). Liu discloses wherein the skin inflammation arises from mast cell degranulation (intensive degranulation of mast cells is often observed along with the recruitment of these cells in the inflammatory skin region in AD page 304, column 1, paragraphs 2,4).

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time of the invention when Gao et al., teach a method for treating skin inflammation, such as dermatitis comprising the step of administering to an individual an amount of a diacerein compound therapeutically wherein Leung and Liu teach that dermatitis, a staphylococcal disorder arises from mast cell-mediated cytokine release or mast cell degranulation. Additionally, the association between dermatitis, Staphylococcus and mast cells is taught by Leung and Liu. Moreover, Diacerein is capable of inhibiting Staphylococcus delta toxin. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating inflammation in an individual where there is no change in any respective function of the compound that inhibits Staphylococcus delta toxin; thus the method would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Accordingly, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
8.	Applicant's arguments filed March 8, 2020 have been fully considered but they are not persuasive. 
In response, Applicant traverses. The amended claims under examination do not recite the administration of any form of diacerein. Contrary to Applicants assertion claim 

Applicants assert that Gao does not disclose or suggest that diacerein inhibits Staphylococcus delta toxin, or any other compound or function of Staphylococcus. 
Applicants have provided no evidence that diacerin is not capable of inhibiting Staph delta toxin.  In this case, the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. There is no structural difference. If the prior art structure is capable of performing the intended use, then it meets the claim. Applicants have not stated or provided any scientific evidence that Diacerin is not capable of inhibiting Staph Delta toxin.
	Applicants attention is pointed to MPEP 2112 (I) and (II), drawn to something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 
	Moreover, the inherent feature need not be recognized at the time of invention. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Gao et al., teach a method for treating dermatitis and atopic dermatitis arising from mast cell-mediated cytokine release or mast cell degranulation 
et al., teach the connection of Staph and mast cells. Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art, at the time of the invention when Gao et al., teach a method for treating skin inflammation, such as dermatitis comprising the step of administering to an individual an amount of a diacerein compound therapeutically wherein Leung and Liu teach that dermatitis, a staphylococcal disorder arises from mast cell-mediated cytokine release or mast cell degranulation. 
Contrary to Applicants assertion no substitutions in compounds of Gao et al., are required to teach the instant claims.  Gao et al., teach a method for treating dermatitis and atopic dermatitis arising from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a diacerein compound therapeutically capable of inhibiting Staphylococcus delta toxin. Gao et al., does not state that the atopic dermatitis is a staphylococcal disorder arising from mast cell mediated cytokine release or mast cell degranulation.  However, Liu and Leung teach that the atopic dermatitis is a staphylococcal disorder arising from mast cell mediated cytokine release or mast cell degranulation.  The administered diacerin compound is not modified contrary to applicants’ argument. 



 What is required is that Leung teach that S aureus exacerbates or maintains skin inflammation in AD is by secreting a group of toxins known to stimulate marked activation of T cells and macrophages. Leung concluded that the presence of Staphylococcus induces an atopic process in the skin. AD skin is colonized with S aureus, which enhances skin inflammation. Therefore Leung et al., clearly teach atopic dermatitis, a staphylococcal disorder arising from mast cell-mediated cytokine release. Leung teach staphylococcal disorders arising from mast cell-mediated cytokine release or mast cell degranulation.  Liu teaches that skin inflammation arises from mast cell mediated cytokine release (association of mast cell activation and atopic dermatitis is supported by the high expression of the cytokines IL-4 and IL-13 of mast cells in AD skin. Liu discloses wherein the skin inflammation arises from mast cell degranulation (intensive degranulation of mast cells is often observed along with the recruitment of these cells in the inflammatory skin region in AD. 
In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. Likewise, A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, applicants’ arguments are not persuasive and the rejection is maintained because the prior art teach a method for treating a staphylococcal disorder arising from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a compound therapeutically effective in inhibiting Staphylococcus delta toxin.





Claim Rejections - 35 USC § 103
9.	Claims 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al., in view of Leung et al., and Liu et al., as applied to claims 
1-3, 5, 7-10, 30, 56-62 and 64 above, further in view of Gallo et al., (WO 2008/103751).
Gao, Leung and Liu et al., have been discussed above as teaching a method for treating a staphylococcal disorder arising from mast cell-mediated cytokine release or mast cell degranulation comprising the step of administering to an individual an amount of a compound therapeutically effective in inhibiting Staphylococcus delta toxin.
Gallo et al., teach the treatment of infectious skin disorders and diseases such as acne, rosacea, atopic dermatitis, pyodermas caused by Staphylococcus aureus and other dermatological diseases [0008]. The agent can treat skin inflammatory diseases and disorders [0014].  Gallo publication are identical to SEQ ID NO: 2 (N-terminal fragment of Staphylococcal delta toxin) of the instant application) which is derived from delta toxin (delta-haemolysin (delta toxin); paragraphs [0006], [0041]; Claim 22).
 It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modify Gao, Leung et al., and Liu et al., by providing the immunogen is selected from the group consisting of an N-terminal fragment of Staphylococcal delta toxin, as disclosed by Gallo, in order to develop a suitable treatment method comprising inhibitory delta-toxin peptides which effectively treat inflammatory skin disorders (Gallo; paragraphs [0006], [0008], [0013]).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating a Staph infection in an individual where there is no change in the respective function of the compound that inhibits Staphylococcus delta toxin or the delta toxin; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Accordingly, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Response to Arguments
10.	Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Gallo fails to disclose or suggest any mechanism that would overlap with the mechanism of action of the diacerein of Gao. Thus, there is no reason to modify the method of either Gao based on Gallo.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modify Gao, Leung et al., and Liu et al., by providing the immunogen is selected from the group consisting of an N-terminal fragment of Staphylococcal delta toxin, as disclosed by Gallo, in order to develop a suitable treatment method comprising inhibitory delta-toxin peptides which effectively treat dermatitis, a staph disorder.


Pertinent Art

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Gilfillan et al., (Immunol Rev. 2009 Mar; 228(1): 149–169.) teach Syk kinase in mast cell activation and function.



Conclusion
12.	No claims allowed.

13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JANA A HINES/Primary Examiner, Art Unit 1645